Citation Nr: 1506610	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  11-04 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a disability rating greater than 30 percent prior to May 26, 2011, for service-connected posttraumatic stress disorder (PTSD), and greater than 50 percent since then.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from April 1966 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
May 2010 rating decision of the Department of Veterans Affairs (VA), Regional
Office (RO), in St Louis, Missouri, that continued a 30 percent disability rating
for the Veteran's service-connected PTSD.

In February 2013,  the Veteran testified at a video conference hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with his claims file.
 
In May 2014, the Board issued a decision denying a higher disability rating for the service-connected PTSD prior to May 26, 2011, and awarding an increased 50 percent disability rating effective as of May 26, 2011.  The Veteran appealed from that decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2014 Joint Motion for Partial Remand, the parties agreed that the May 2014 Board decision be partially vacated to the extent it awarded a 30 percent disability rating, but no higher, prior to May 26, 2011, and a 50 percent disability rating, but no higher, from May 26, 2011, for the PTSD.  The Court remanded the 
appeal for further proceedings consistent with the motion, to include consideration of whether entitlement to a TDIU would be warranted.

A request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  While the issue had been adjudicated during the pendency of the current appeal by the agency of original jurisdiction in February 2011, the Veteran, through his representative at the Court, has asserted that he is not working as a result of his service-connected PTSD.  As such, the issue is current before the Board.  

The Veteran's claims file has been converted into a paperless claims file via the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

During the February 2013 hearing, the Veteran indicated that his service-connected PTSD has increased in severity since his most recent December 2011 VA examination.  While there is a subsequent private examination report of record dated in March 2013, it has been more three years since the Veteran's PTSD was assessed by a VA examiner.  As such, the Board finds that an updated VA examination is required in order to fully and fairly evaluate the claim for an increased disability rating.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).

Additionally, as indicated above, it has been asserted that the Veteran is not working as a result of his service-connected PTSD.  

As this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his asserted disabilities should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction ask the Veteran to identify all locations of VA treatment or evaluation for his asserted disabilities and contact each VA medical facility identified by the Veteran to obtain ongoing medical treatment records pertaining thereto.  All records obtained must be associated with the Veteran's claims file.

2.  The agency of original jurisdiction shall afford the Veteran a VA mental disorders examination to determine the precise nature and severity of his service-connected PTSD. The claims file and a copy of this remand should be made available to the examiner for review in conjunction with the examination. 

The report of examination must include a detailed account 
of all manifestations of psychiatric pathology found to be present.  All necessary and indicated special studies or tests must be accomplished.  The examiner shall provide an assessment of social and occupational functioning.

The examiner must review and address all of the private medical and lay evidence of record and reconcile any opinions that may be inconsistent with the findings of the examination.

The examiner is advised that in assessing the degree of disability, where manifestations of a service-connected disability cannot be separated from the manifestations of a non-service-connected disability, all manifestations must be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

The examiner is also advised that the Veteran is competent to report his symptoms and history and such reports must be specifically acknowledged and considered in formulating any examination results.

The examiner shall also state whether the Veteran's service-connected PTSD prevents him from securing or following substantially gainful employment.  The examiner shall further describe how the symptoms of his service-connected PTSD affect his social and industrial capabilities.  A complete rationale for all opinions expressed shall be provided.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.

3.  The agency of original jurisdiction will then readjudicate the Veteran's claims, to include the issue of entitlement to a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2014).  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



